955 So. 2d 1106 (2005)
Ex parte Renaldo Chante ADAMS.
In re Renaldo Chante Adams
v.
State of Alabama.
1030633.
Supreme Court of Alabama.
December 23, 2005.
*1107 Bryan A. Stevenson, Cathleen I. Price, and Gerald W. King of Equal Justice Initiative of Alabama, Montgomery, for petitioner.
Troy King, atty. gen., and Tracy M. Daniel, asst. atty. gen., for respondent.
SMITH, Justice.[1]
We hereby suspend the provisions of Rule 39(g) and (h), Ala. R.App. P., allowing the petitioner and the respondent to file briefs and request oral argument, and we summarily grant the writ solely to address the propriety of Renaldo Chante Adams's sentence. Adams was convicted and sentenced to death for murdering Melissa Mills during the course of a robbery, rape, and burglary. On appeal, the Court of Criminal Appeals affirmed Adams's conviction and his sentence of death. Adams v. State, 955 So. 2d 1037 (Ala.Crim.App.2003).
In Roper v. Simmons, 543 U.S. 551, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005), decided after the Court of Criminal Appeals issued its decision in this case, the United States Supreme Court held that it was unconstitutional to execute an offender who was under the age of 18 when he or she committed the offense. The opinion of the Court of Criminal Appeals states that Adams was 17 years old at the time of the offense. 955 So.2d at 1049. Nothing filed in this Court disputes that fact. Thus, it would appear that the United States Supreme Court's decision in Roper applies to Adams's sentence; therefore, we reverse the judgment of the Court of Criminal Appeals as to Adams's sentence and remand the cause for a determination of the impact of Roper on Adams's sentence. As to all other issues raised in Adams's petition, certiorari review is denied.
WRIT GRANTED IN PART AND DENIED IN PART; REVERSED AND REMANDED.
NABERS, C.J., and SEE, LYONS, HARWOOD, WOODALL, STUART, and BOLIN, JJ., concur.
PARKER, J., recuses himself.
NOTES
[1]  This case was originally assigned to another Justice; it was later reassigned to Justice Smith.